DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 28-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,481,171. Although the claims at issue are not identical, they are not patentably distinct from each other. This rejection was applied in Paragraph 3 of the Office action mailed 09/03/20; and then maintained in Paragraph 3 of the Final Rejection mailed 03/31/21 and again in Paragraph 4 of the Non-Final Rejection mailed 01/21/22. The rejection remains in effect. The Examiner again notes Applicant’s statement on page 10 of Remarks submitted 05/09/22 directed to addressing this rejection if necessary at a later date.

Claims 1-7, 16-21 and 28-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,493,457. Although the claims at issue are not identical, they are not patentably distinct from each other. This rejection was applied in Paragraph 4 of the Office action mailed 09/03/20; and then maintained in Paragraph 4 of the Final Rejection mailed 03/31/21 and again in Paragraph 4 of the Non-Final Rejection mailed 01/21/22. The rejection remains in effect. The Examiner again notes Applicant’s statement on page 10 of Remarks submitted 05/09/22 directed to addressing this rejection if necessary at a later date.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant has amended claim 1 to remove the “non-standard” limitation. Applicant has further amended claim 1 to recite a sample tube holding area “being shaped and sized so as to engage sample tube walls of a sample holding portion of a conventionally sized and shaped sample tube proximate a capped end of the conventionally sized and shaped sample tube in each adjacent sample tube holding area” and “..holding areas, defined by sample tube holding area walls disposed between adjacent sample tube holding areas, is:  determined by close packing of the sample tube holding areas of the array, different than conventional packing, and sized freely of both a gripping area for the sample tube held by the sample storage and free of whether the conventionally sized and shaped sample tube is capped”. The Examiner submits the amended claim is unclear based on the term “conventionally sized and shaped sample tube” and “different than conventional packing”.  The Examiner submits It is unclear as to what feature of the dimension of the spacing or packing that is encompassed and/or limited by the term “conventional”.  The Examiner submit Applicant has not defined a “conventional” shape and/or for the tube nor a “conventional” packing feature.  Therefore, it is unclear what structures and/or features are required to meet a “conventionally sized and shaped sample tube” and an array that has “different than conventional packing”.
The Examiner notes the rejection now refers only to 1-6 in reponse to Applicant’s Remarks directed to the previous rejection under 35 U.S.C. 112(b) in Applicant’s submission dated 05/09/22. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 14, 16-20, 25, 26 and 28-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fattinger (US 2003/0209091). This rejection was applied to claims 1-10, 14, 16-20, 25, 26 and 28-31 in Paragraphs 7-19 in the Office action mailed 09/03/20; and then maintained in Paragraph 7 of the Final rejection mailed 03/31/21 and Paragraph 10 of the Non-Final Rejection mailed 01/21/22. See also Paragraphs 14-18 in Response to Arguments of the Final Rejection mailed 03/31/21 and Paragraphs 17-23 in Response to Arguments of the Non-Final Rejection mailed 01/21/22. The rejection remains in effect and now applies to new claim 32. Please see Response to Arguments below.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fattinger et al. (US 2003/0209091) in view of Self et al. (US 2010/0129789). This rejection was applied in Paragraph 23 in the Office action mailed 09/03/20; and then maintained in Paragraph 12 of the Final rejection mailed 03/31/21 and Paragraph 15 of the Non-Final Rejection mailed 01/21/22.  See also Paragraphs 14-18 in Response to Arguments of the Final Rejection mailed 03/31/21 and Paragraphs 17-23 of the Non-Final Rejection mailed 01/21/22.   The rejection remains in effect.  Please see Response to Arguments below. 
Claims 12, 13, 15, 23, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over
Fattinger et al. (US 2003/0209091) in view of Nova et al. (US 6,017,496). This rejection was applied in
Paragraph 24 in the Office action mailed 09/03/20;  and then maintained in Paragraph 13 of the Final rejection mailed 03/31/21 and Paragraph 16 of the Non-Final Rejection mailed 01/21/22.  See also Paragraphs 14-18 in Response to Arguments of the Final Rejection mailed 03/31/21 and Paragraphs 17-23 of the Non-Final Rejection mailed 01/21/22. The rejection remains in effect.  Please see Response to Arguments below.

Response to Arguments
Applicant’s arguments, filed 05/09/22, with respect to the rejections of claims under 35 U.S.C. 102(a) as being anticipated by Fattinger (US 2003/0209091) have been fully considered but they are not persuasive.  

Applicant has amended claim 1 to recite a sample tube holding area “being shaped and sized so as to engage sample tube walls of a sample holding portion of a conventionally sized and shaped sample tube proximate a capped end of the conventionally sized and shaped sample tube in each adjacent sample tube holding area” and “..holding areas, defined by sample tube holding area walls disposed between adjacent sample tube holding areas, is:  determined by close packing of the sample tube holding areas of the array, different than conventional packing, and sized freely of both a gripping area for the sample tube held by the sample storage and free of whether the conventionally sized and shaped sample tube is capped”.   Applicant then argued that Fattinger is not capable of containing a conventional test tube because Fattinger discloses the use of containers are not conventional.  See pages 11-14 of Applicant’s Remarks. The Examiner first notes that the term “conventional” has not been specially defined by Applicant and has been rejected as unclear above. However, if the Examiner considers a cylindrical or cubical container having a flat or round bottom as is well known in the art or is shown in Figures 1A or 1B of the instant Application to be “conventional”, then the Examiner submits placing such a conventional tube having the diameter of the adapter parts into the holding areas (22) of Fattinger would contact and engage the walls of the sample tube holding area.  In addition, the bottom projections (23) would support the bottom of the conventional tube.  See Figure 10 of Fattinger. The Examiner notes that claimed frame as shown in Applicant’s own Figures include a sidewall with openings at the and bottom – the same as taught by Fattinger. 
Regarding new claim 32 – The Examiner submits claim 32 is rejected for same reasoning as for claim 1 and that the term “minimal” is a relative term. The Examiner then directs Applicant to Figures 6-7 of Fattinger which show a “minimal clearance” between the compartments (22). 

Applicant has also argued that the Fattinger reference does not teach “holding areas, defined by sample tube holding area walls disposed between adjacent sample tube holding areas, is:  determined by close packing of the sample tube holding areas of the array, different than conventional packing”.  See pages 14-16, Sections 4A-3 – 4A-4.  The Examiner submits the term “close” is a relative term and directs Applicant to Figures 6-7 which the Examiner considers to be “close packing”. The Examiner also recognizes that Fattinger teaches an embodiment that preferably has 96 wells with 9 mm pitch and also an embodiment that can have 384 wells in Paragraph 0102.  Applicant has argued these embodiments are a teaching away from the conventional packing.  The Examiner, however, submits these are only preferred embodiments based on the use of “preferably” and “can” in Paragraph 0102 in Fattinger. The Examiner further submits Fattinger discusses embodiments having 1000 (or more) wells in Paragraph 0008. Therefore, Fattinger also teaches arrays that have a well spacing that is different from conventional packing. 

Applicant has also argued Fattinger does not teach “a seal interface with a seal boundary configuration over and sealing the opening in entirety” and “wherein the removable cap, engaged with the transport gripper, maintains continuously, in a steady state, the real boundary configuration of the sealing interface on the opening, in entirety”.  See pages 16-20, Sections 4B-4D of Remarks.  Applicant submits Fattinger does not teach a seal that maintains in entirety during operation of the gripper because Fattinger teaches a piercable closure such as a foil or septum in Paragraph 0105.  The Examiner agrees with Applicant that piercing a foil would, in fact, result in a broken seal.  The Examiner respectfully disagrees with respect to the septum, however.  The Examiner submits the septum disclosed in Paragraph 0105 would maintain a seal before piercing, during insertion, and after the gripper element is removed as this is how a septum functions. The boundary condition of a seal would not be broken and maintained at all times while the septum is on the cap (adapter 11) – whether the cap is gripped or not gripped.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        August 12, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798